EXAMINER’S COMMENT/ AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald J. Daley on October 15, 2021.

The application has been amended as follows: 
In the claims:
1. (Currently Amended)	 A method for determining a region of interest to be rendered in an ultrasound volume data set of an interior of an object under examination, the data set having been acquired via an X-ray three dimensional (3D) ultrasound unit,  the method comprising: 
determining a projection position in a two dimensional X-ray projection image of the object under examination, wherein a projection ray correlated to the projection position passes through the region of interest; and 


Reasons for Allowance
Claims 1-21 are allowed and have been renumbered in the order 1-3, 17-18, 4-5, 16, 19, 6, 20-21, 7-11, 14-15 and 12-13 respectively.
The following is an examiner’s statement of reasons for allowance: 
US 2017/0251991 A1 to Wang et al., US 2018/0174294 A1 to Palma et al., and US 6421454 B1 to Burke et al. Although the references are directed to combined X-ray and ultrasound imaging of an interior of an object that involves determining position of a region of interest. the prior art fails to disclose the specific method recited in the claims, i.e., the combination of determining a projection position in a 2D X-ray image of the object that correlates to a projection ray that passes through the region of interest, and extracting a partial data set encompassed by the ultrasound volume data set using the projection position determined and based upon geometrical information relating to the X-ray 3D ultrasound unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793